llleoRTANT NOTlcE
NoT To BE PuBLlsHED 0PlNloN

THls 0PlNloN ls DEslGNATED "NoT To BE PuBLlsHED."
PuRsuANT ToJHE RuLEs oF clvlL PRocEDuRE
PRoMuLGATED BY THE suPREME couRT, cR 76-. 28(4)(c),
THls 0PlNloN ls NoT To BE PuBLlsHED AND sHALL NoT BE
clTED 0R usED As BlNDlNG PREcEDENT IN ANY oTHER
cAsE lN ANY~couRT oF THls sTATE; HoWEvER,

.. uNPuBLlsHED \KENTucl816 S.W.2d 186, 187 (Ky. 1991). In ruling on the
motion, “the trial court must assume that the evidence for the Commonwealth

is true, but reserving to the jury questions as to the credibility and weight to be
` 3

given to such testimony.” v Id. “On appellate review, we determine whether,
under the evidence viewed as a whole, it would be clearly unreasonable for a
jury to find the'defendant guilty.” Brown v. Commonwealth 174 S.W.Sd 421,
424 (Ky. 2005).

1. First-degree burglary.

Swain challenges the trial court’s denial of his motion for a directed
verdict of his burglary charge. In order to convict Swain of first-degree
burglary, the Commonwealth was required to prove each element of the crime.
Williams v. Commonwealth 721 S.W.Qd 710, 712 (Ky. 1986).

A person is guilty of burglary in the first degree when with the

intent to commit a crime, he knowingly enters or remains

unlawfully in a building, and when in effecting entry or while in the

building or in the immediate flight therefrom, he or another

participant in the crime:

(a} Is armed with explosives or a deadly weapon; or

(b) Causes physical injury to any person who is not a
participant in the crime; or

(c) Uses or threatens the use of a dangerous instrument
against any person who is not a participant in the crime.

Kentucky Revised Statute (KRS) 51 1.020(1). Swain argues that the
'Commonwealth did not present evidence that he knowingly entered or
remained unlawfully in Hammond’s residence “with the intent to commit a
crime.” We disagree.

As an initial matter, we agree with Swain that a mere violation of an EPO
may not be used to satisfy burglary’s intent-to-commit-a-crifne element. See

Hedges v. Commonwealth 937 S.W.2d 703, 7 06 (Ky. 1996) (“The mere violation

of the DVO without intent to commit an independent crime, is impermissible to
support a finding of burglaly.”). However, in the present matter, the jury could
have reasonably believed that Swain had the requisite intent to commit a crime
based not solely on his violation of the EPO, but on his manner of entering the
residence, and his actions after doing so.

The leading cases that are instructive on this matter are McCarthy v.
Commonwealt}i, 867 S.W.2d 469 (Ky. 1993], and Hedges v. Commonwealth,
937 S.W.2d at 703, In McCarthy, the defendant’s estranged wife had an EPO
against him, which prohibited him from “coming about his wife or onto her
premises.” 867 S.W.2d at 47 0. Notwithstanding the EPO, McCarthy sought
entry into his wife’s home. Id. Upon his wife denying him entry, McCarthy
kicked down the door. Id. The couple then got into a fight and, as a result, the
Wife “sustained injuries.” Id. n

lThe pertinent issue in McCarthy was a question from the j.ury, “Under
[the burglary instruction], the phrase ‘with intent to commit a crime[,]’ can you
tell us if this refers to the crime of coming onto the property or the crime of
assault?” Id. The trial court responded: “To commit any crime.” Id. A rn`ajority
of the Court in McCarthy held that the judge’s response was a correct
statement of law. Id. at 471. However, Justice Leibson, dissenting, noted that
while EPOS “are relevant as evidence of motive or state of mind, and also as a
part of the immediate circumstances/bearing on the crimes charged,” an EPO,

' standing alone, cannot satisfy the intent-to-commit-a-crime element of

burglary_there must be an “intent to commit a crime in addition to criminal
trespass.” Id. at 472 (emphasis in original). `

In Hedges, the -defendant’s estranged wife also had an EPO against him;
however, that EPO did not contain a “no l'contact” provision. 937 S.W.2d at
704. One night, Hedges went to his wife’s residence. Id. at 705. His wife had a
male friend Over at the time, and told him to lock himself in her bedroom. Id.
Hedges’s wife allowed Hedges in the residence, who then heard noise coming
from the bedroom. Id. Hedges forced open the bedroom door just in time to
see the man diving out the window. Id. “Incensed upon discovering another
man in his wife’s bedroom, [Hedges] proceeded to break a fish tank, a
microwave oven, and a vase_all of which Was property owned jointly by [him
and his Wife].” Id. HedgeS’S Wife then ran to a neighbor’s horne to call police,
before returning to the house. Id. Hedges, still upset, grabbed her by the neck,
but caused no physical injury. Id-. -

The Hedges Court analyzed the case in accordance with the dissent in
McCarthy and held, as noted above, that a mere violation of an EPO, alone,
could not support a finding of burglary Id. at 706. The Hedges Court,
distinguished that case from McCarthy, in which McCarthy, who had an EPO `
against him that contained a “no contact” order, kicked in the door of his wife’s
home in order to make entry. 867 S.W.2d at 470. The Court in Hedges also
noted that “[i]n McCarthy, there was,significant evidence, other than the
violation of the EPO, to support t_he contention that McCarthy intended to

commit a crime when he went to his wife’s residence.” Hedges, 937 S.W.2d at

6

706. “Unlike [Hedges’s] case, When McCarthy’s wife refused him entry, he
entered her apartment anyway by unlawfully kicking in the door.” Id. We
discern that the present matter is not distinguishable from McCarthy.

Upon entering Hammond’s residence, Swain acknowledged that he had
been ordered to stay away from Hammond and her,residence. See Matthews v.
Commonwealth 709 S.W.2d 414, 418 (1985] (“It is quite evident that . . . the
court order to stay away from [Matthew’s Wife’s] house . . . [is] relevant not only
as evidence of motive or state of mind, but as part of the immediate
circumstances bearing on the crimes charged.”). Knowing that he Was neither
permitted to be there, nor would he be allowed entry by Hammond, he forcibly
entered the residence, pushing an air conditioning unit through a window, and
crawling into Hammond’s son’s room while Hammond slept.1 Swain then beat
Hammond in order to obtain her cell phone and threatened to hit her with the
hammer. A reasonable jury could infer, based on his surreptitious and forcible
entry, as well as his actions after entering, that Swain entered Hammond’s
residence with the requisite intent to commit a crime, thus, satisfying the
complained-of element of burglary. We hold that the trial court did not abuse `_
its discretion by denying Swain’s motion for a directed verdict.

2. First-degree wanton endangerment

Swain also challenges the trial court’s denial of his motion for a directed

verdict of his wanton endangerment charge. Specifically, he argues that his

 

1 -Swain testified that Hammond let him in through the front door and he never
pushed in the air conditioning unit. However, as noted above, in reviewing a motion
for a directed verdict, we must draw all fair and reasonable inferences in the
Commonwealth’s favor.

7

convictions on both wanton endangerment and assault were in violation of the
double jeopardy clauses of the United States and Kentucky Constitutions,
which prohibit a person from being twice-punished or twice-convicted for the
same offense

At the outset, We note that the instructions given to the jury for wanton
endangerment and assault, respectively, were predicated on two separate acts,
although Swain asserts that these acts constituted one continuing course of
conduct The jury instructions required the jury to find Swain guilty of wanton
endangerment if it determined that Swain had placed Hammond in a
“chokehold” and thereby created a substantial danger of death or serious

` physical injury to Hammond that manifested extreme indifference for the value
of human life On the other hand, the jury instructions required the jury to
find Swain guilty of assault if it determined that Swain caused serious physical
injury to Hammond by striking her head with a hammer, that the hammer was
a “dangerous instrument,” and that Swain intended to cause serious physical
injury to Hammond when he attacked her with the hammer.

“D-ouble jeopardy does not occur when a person is charged with two
crimes arising from the same course of conduct, as long as each statute
‘requires proof of an additional fact which the other does not.’” Commonwealth
v. Burge, 947 S.W.2d 805, 809 (Ky. 1996) (quoting Blockburger v. United States,

284 U.S. 299, 304 (1932)). We analyzed this issue in Matthews v.

Commonwealth, 44 S.W.3d 361 (Ky. 2001].2 There, we noted that each offense
required proof of an element that the other did not. Id. at 365 (citing to Burge,
947 S.W.2d at 811). “Assault [ ] requires a finding of physical injury, whereas
wanton endangerment does not. Wanton endangerment requires conduct
which creates a substantial danger of death or serious physical injury to
another, whereas fourth-degree assault does not.” Id. Therefore, Swain’s
argument under Burge is without merit.

Swain correctly notes that double jeopardy determinations that are
challenged as constituting a “continuing course of conduct” are also subject to
KRS 505.020(1)(0). KRS 505.020(1)(€] provides, in pertinent part:

(1) When a single course of conduct of a defendant may establish

the commission of more than one (1) offense, he may be prosecuted

for each such offense He may not, however, be convicted of more

than one (1) offense when:

(c) The offense is designed to prohibit a continuing course of

conduct and the defendant’s course of conduct was uninterrupted

by legal process, unless the law expressly provides that specific

periods of such conduct constitute separate offenses.

Swain’s reliance thereon is misplaced.

Again, this Court has previously addressed this issue ln Hennemeyer v.
Commonwealth, 580 S.W.2d 211 (Ky. 1979), this Court noted that assault is
distinguished from wanton endangerment This Court more recently

reexamined Hennemeyer. “[T]he purpose of the wanton endangerment statute

is to protect each and every person from each act coming within the definition

 

_ 2 The present matter concerns first-degree wanton endangerment and first-
degree assault While Matthews concerned first-degree wanton endangerment and
fourth-degree assault, the analysis thereof is identical

9

of the statute and not to punish a continuous course of conduct, There is no
indication that the assault statute was intended to be interpreted differently.”
Welbom v. Commonwealth 157 S.W.3d 608, 612 (Ky. 2005). “The assault
statute prohibits individual acts and not a course of conduct.” Id. Therefore,
because Wanton endangerment and assault prohibit individual acts and not a
course of conduct, KRS 505.020(1](0) is not applicable to Swain’s convictions
Furthermore, Swain’s course of conduct can include “a cognizable lapse .
. . during which [he] could have reflected upon his conduct, if only
momentarily, and formed the intent to commit additional acts.” Kiper v. 1
Commonwealth 399 S.W.3d 736,'744 (Ky. 2012). When reviewed in light of
our directed verdict standard, a reasonable jury could determine, based on
Hammond’s testimony, that Swain’s choking Hammond and hitting her with
the hammer were two separate and distinct acts. The jury heard from
Hammond that, after she fled the residence, Swain caught up to her, put her in
a headlock and began “whooping her,” while he yelled and cussed. She
testified that cars were passing by during this time, and that she began to feel
faint from Swain’s hold. Swain then told her, “If l can’t have you, ain’t nobody
gonna have you” and began hitting her in the head with the hammer. The jury
could infer from that evidence that, between the instant Swain began choking
Hammond and the instant he began hitting her with the hammer, Swain could
have transitioned from having the intent required of wanton endangerment to

that required of assault, i.e., to cause serious physical injury by means of a

10

deadly weapon. As such, the trial court did not err in denying his motion for a
directed verdict.

B. The trial court did not err by excluding Swain’s expert witness
~ testimony regarding extreme emotional disturbance

During trial, the court found that there had been no testimony that
evidenced the required triggering event necessary to prove an extreme
emotional disturbance (EED) defense Based on the court’s ruling, Swain
challenges the exclusion of three expert witnesses, who proposed to testify that
Swain Was under the influence of EED'at the time he struck Hammond with
the hammer.

KRS 508.040 provides that the crime of assault may be mitigated by the

influence of EED. In Greene v. Commonwealth, this Court summarized the

y

elements of an EED claim:

Although EED is essentially a restructuring of the old common law
concept of “heat of passion,” the evidence needed to prove EED is
different. There must be evidence that the defendant suffered “a
temporary state of mind so enraged, inflamed, or disturbed as to
overcome one's judgment, and to cause one to act uncontrollably ~
from [an] impelling force of the extreme emotional disturbance
rather than from evil or malicious purposes.’-’ McClelIan v.
Commonwealth, 715-S.W.2d 464, 468-69 (Ky. 1986]. “[T]-he event
which triggers the explosion of violence on the part of the criminal
defendant must be sudden and uninterrupted. lt is not a mental
disease or illness.... Thus,. it is wholly insufficient for the accused
defendant to claim the defense of extreme emotional disturbance
based on a gradual victimization from his or her environment,
unless the additional proof of a triggering event is sufficiently
shown.” Foster v. Commonwealth, 827 S.W.2d 670, 678 (Ky. 1991)
(citations omitted). And the “extreme emotional disturbance .-..
[must have a] reasonable explanation or excuse, the
reasonableness of which is to be determined from the viewpoint of
a person in the defendant's situation under the circumstances as
the defendant believed them to be.” [Spears v. Comm_onwealth, 30
S.W.3d 152, 155 (Ky. 2000]].

ll

197 S.W.3d 76, 81-82 (Ky. 2006).

Additionally, “an EED instruction must be supported by some definite,
non-speculative evidence.” Padgett v. Commonwealth, 312 S.W.3d 336, 341
(Ky. 2010). “The defendant must be both extremely emotionally disturbed and
acting under that emotional influence; and there must be an identifiable
‘triggering event’ which resulted in the emotional disturbance.” Drii)er v.
Commonwealth 361 S.W.3d 877, 888 (Ky. 2012) (citing Spears, 30 S.W.3d at
155).

At trial, Swain testified that he went to Hammond’s residence to retrieve
his clothes. After speaking with Hammond, she ran out of the residence for
reasons unknown to him, and he ran after her, Upon catching up with her,
Swain testified that he held her in a “bear hug” in order to “diffuse the situation
from getting more out of hand than it already was.” He contended that once he
thought Hammond had calmed down, he let her go, and she swung around and
hit him with a hammer she had been holding. While Swain admitted to
striking Hammond with the hammer, he testified that, after she allegedly hit
him with the hammer, everything became “a blur.”

The trial court, in denying Swain’s introduction of three expert witnesses,
noted that no testimony was elicited from either party that identified the
triggering event required of EED. Swain argued that his experts would testify
that the triggering event was Hammond striking Swain with the hammer. The
trial court correctly cited Talbot v. Commonwealth in that, “[w]here . . . there'is

no other factual basis to support a defense of extreme emotional disturbance

12

that defense cannot be bootstrapped into the evidence by an expert opinion
premised primarily on out-of-court information furnished by the defendant.”
968 S.W.2d 76, 84 (Ky. 1998)~. Furthermore, the trial court noted that there
must be “some evidence beyond an inference that if one gets hit in the head,
one’s going to be pissed off about it.” The court continued:

You can’t infer from a situation that there was extreme emotional

disturbance . . . Unless there is actual testimony that that was

the triggering event, then the expert doesn’t come in. Here, we

don’t have that. We have Mr. Swain’s testimony_and he is the

only one that testified that he was hit in the head with a hammer_

and then after that, nothing with regard to his mental or emotional

state

We discern this to be a correct statement of law. Unless the EED theory
was supported by the evidence, the trial court was under no duty to allow the
jury to consider it. Driver, 361 S.W.3d at 888. Swain’s testimony directly
contradicts his being under the influence of EED at the time he struck
Hammond with the hammer.

Although Swain intended to call three expert witnesses, he only
introduced the testimony of Dr. Gibson by avowal. However, Dr. Gibson’s
testimony did not support Swain’s EED theory. Dr. Gibson’s testimony was
equivocal at best with regard to a triggering event and whether Swain was, in
fact, acting under the influence of EED. Dr. Gibson noted that Swain had a
pattern of acting irrationally to try to “get a situation under control.” Dr.
Gibson’s observation does not characterize EED, which, by definition, requires

that the defendant, himself, is out of control. We note, as did the trial court,

that Swain testified he was the calmer of the two parties and he had chased

13

after Hammond in order to “defuse the situation.” This testimony contradicts
Dr. Gibson’s assertion that Swain was acting under the influence of EED. The
trial court was required to determine if his testimony was sufficient to warrant
an EED instruction. Because Swain did not present sufficient evidence to
support the EED theory, the court did not err in denying his introduction'of
expert testimony regarding EED._
III. CONCLUSION

For the foregoing reasons, the judgment of the'Jefferson Circuit Court in

this §matter is affi-rmed.

All sitting. All concur.

COUNSEL FOR APPELLANT:
Roy Alyette Durham ll

ASsistant Public Advocate
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Emily Bedelle Lucas
Assistant Attorney General

14